Per. Curiam.
The only question in this case is whether the court should have granted a motion for a nonsuit, or set aside the verdict because the facts were insufficient to sustain a conviction.
Whatever our own opinion of the weight of the testimony may be, we are satisfied that there was enough to carry the case to the jury, and that it was for it to say whether the case so made was overcome by the testimony of the appellant and that given in his behalf. However improbable testimony may be, a jury has a right to believe it, and if there be a possibility that it is true, a court will not disturb its findings.
We have read the record carefully, and are satisfied that neither the prosecuting witness nor the defendant told the whole truth; but we are not prepared to say that the jury did not find enough truth in the story told by the prosecuting witness to justify the verdict.
Affirmed.